Name: Decision of the EEA Joint Committee No 30/96 of 26 April 1996 amending Annex IX (Financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: financial institutions and credit;  civil law;  European construction
 Date Published: 1996-07-25

 25.7.1996 EN Official Journal of the European Communities L 186/83 DECISION OF THE EEA JOINT COMMITTEE No 30/96 of 26 April 1996 amending Annex IX (Financial services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex IX to the Agreement was amended by Decision of the EEA Joint Committee No 2/96 (1); Whereas Commission Directive 95/67/EC of 15 December 1995 making a technical amendment to Council Directive 89/647/EEC on a solvency ratio for credit institutions as regards the definition of multilateral development banks (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 18 (Council Directive 89/647/EEC) in Annex IX to the Agreement:  395 L 0067: Commission Directive 95/67/EC of 15 December 1995 (OJ No L 314, 28. 12. 1995, p. 72). Article 2 The texts of Directive 95/67/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 April 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 90, 11. 4. 1996, p. 39. (2) OJ No L 314, 28. 12. 1995, p. 72.